Filed 10/28/20 P. v. Garcia CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080087
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF215347)
                    v.

    ERNESTO GARCIA,                                                                       OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.
         Higbee & Associates, Mathew K. Higbee, for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Erin
Doering, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Detjen, J. and Franson, J.
       Defendant Ernesto Garcia contends on appeal the trial court erred in concluding it
could not reduce his conviction for possession of a machine gun, erroneously determining
(1) possession of a machine gun was a “straight felony” rather than a “wobbler,” and
(2) the court did not have jurisdiction to reduce the conviction because it was previously
dismissed pursuant to Penal Code section 1203.4.1 The People agree. We reverse and
remand.
                              PROCEDURAL SUMMARY
       On March 6, 2009, defendant pled no contest to possession of a machine gun
(former § 12220, subd. (a), current § 32625, subd. (a)). He was placed on felony
probation for three years and required to serve 30 days in jail.
       After defendant satisfied the conditions of his probation, he requested that the trial
court dismiss his conviction pursuant to section 1203.4. On November 6, 2014, the court
granted defendant’s unopposed request.
       On April 5, 2016, defendant moved the trial court to reduce his conviction from a
felony to a misdemeanor. The court denied defendant’s motion.
       On July 24, 2019,2 defendant moved the trial court for a second time to reduce his
conviction. On August 23, the court denied his motion without prejudice, concluding that
the 2009 conviction for possession of a machine gun was a “straight felony” and not a
“wobbler” so “relief [was] not available .…” The court further concluded that, because a
dismissal pursuant to section 1203.4 had already been granted, it “jurisdictionally [could
not] reduce [the conviction] to a misdemeanor.”
       On October 3, defendant filed a notice of appeal.




1      All further statutory references are to the Penal Code.
2      All further dates refer to the year 2019 unless otherwise stated.


                                             2.
                                      DISCUSSION3
       First, the parties agree, as do we, that possession of a machine gun was a “ ‘stealth
wobbler’ ” and the trial court therefore had the discretion to reduce defendant’s
conviction from a felony to a misdemeanor.
       Section 17 grants a trial court discretion to reduce a felony conviction to a
misdemeanor if the offense is a “wobbler”—an offense that is “chargeable or, in the
discretion of the court, punishable as either a felony or a misdemeanor .…” (People v.
Park (2013) 56 Cal.4th 782, 789; see § 17, subd. (b).) Offenses punishable by a fine as
an alternative to a term of imprisonment in state prison, but do not expressly provide for
sentencing to county jail, can also be punished as misdemeanors. (§ 18, subd. (b)
[“Every offense which is prescribed by any law of the state to be a felony punishable by
imprisonment or by a fine, but without an alternate sentence to the county jail …, may be
punishable by imprisonment in the county jail … or by a fine, or by both.”] (Italics
added.).) Such offenses have been called “ ‘stealth wobblers’ ” (People v. Mauch (2008)
163 Cal.App.4th 669, 675), and can be reduced to misdemeanors pursuant to section 17
in the same way as wobblers (ibid.; People v. Isaia (1989) 206 Cal.App.3d 1558, 1564).
       We review a court’s exercise of discretion in ruling on a motion to reduce a felony
to a misdemeanor pursuant to section 17 for abuse of discretion. (People v. Mullins
(2018) 19 Cal.App.5th 594, 611.) However, where the record demonstrates that a trial
court denied a motion to reduce a felony conviction based on the erroneous assumption it
lacked discretion, remand is necessary so that the trial court may have the opportunity to
exercise its discretion. (People v. Lee (2017) 16 Cal.App.5th 861, 866–867; People v.
Brown (2007) 147 Cal.App.4th 1213, 1228.)4 The classification of a crime as a felony,


3      Because defendant raises only questions of law, the facts underlying the offense
are not relevant and are omitted from this opinion.
4      The only reason to depart from this general rule is if “the record ‘clearly
indicate[s]’ that the trial court would have reached the same conclusion ‘even if it had

                                             3.
misdemeanor, infraction, or wobbler is a question of statutory interpretation, which we
review de novo. (People v. Willis (2013) 222 Cal.App.4th 141, 144.)
        On the date defendant was convicted of possession of a machine gun, it was
punishable “by imprisonment in the state prison, or by a fine not to exceed ten thousand
dollars ($10,000), or by both such fine and imprisonment.” (Former § 12220, subd. (a)
(italics added); accord, § 32625, subd. (a).) Therefore, as the parties agree, possession of
a machine gun was a stealth wobbler. Because the trial court erroneously concluded that
possession of a machine gun was a straight felony, we reverse and remand the matter for
the trial court to exercise its discretion. (People v. Lee, supra, 16 Cal.App.5th at pp. 866–
867.)
        Second, we agree with the parties that the trial court’s prior dismissal of
defendant’s conviction pursuant to section 1203.4 did not divest the court of jurisdiction
to reduce the offense to a misdemeanor pursuant to section 17.
        In Meyer v. Superior Court (1966) 247 Cal.App.2d 133 (Meyer), the defendant
was convicted of writing checks drawn on insufficient funds (§ 476a), which was
punishable as a misdemeanor or a felony. (Meyer, at pp. 134–135.) Roughly three years
after his conviction, the trial court dismissed defendant’s conviction pursuant to
section 1203.4. (Meyer, at p. 135.) More than two years later, defendant moved the court
to reduce his conviction to a misdemeanor pursuant to section 17. (Meyer, at p. 135.)
The trial court denied defendant’s motion, ruling it lacked the power to grant the motion.
(Id. at p. 136.) The Court of Appeal concluded that, even after dismissal of the
conviction pursuant to section 1203.4, defendant’s conviction was still under the
jurisdiction of the court and the court was not precluded from exercising its discretion to


been aware that it had such discretion.’ ” (People v. Gutierrez (2014) 58 Cal.4th 1354,
1391.) Such is not the case here. Here, the trial court stated that it could not reduce the
conviction despite its feeling that “all the reasons in the world, in equity, would support
that” outcome.


                                              4.
reduce the wobbler conviction to a misdemeanor. (Meyer, at p. 136; see In re Griffin
(1967) 67 Cal.2d 343, 347, fn. 3.) It explained that a dismissal pursuant to section 1203.4
does not “obliterat[e] the fact that the defendant [has been convicted of a felony].”
(Meyer, at p. 140.) A felony conviction continues to exist after dismissal pursuant to
section 1203.4, and a defendant continues to suffer consequences as a result of the felony
conviction that would be eliminated if the conviction was reduced. (Meyer, at p. 140.)
“Consequently, [a defendant] should not be barred from pursuing a more suitable remedy,
[such as a reduction of the conviction from a felony to a misdemeanor,] particularly
where the final decision as to whether he is worthy rests within the sound discretion of
the superior court.” (Ibid.)
       Here, as in Meyer, the dismissal of defendant’s conviction pursuant to
section 1203.4 did not impact the trial court’s jurisdiction over his motion to reduce his
felony conviction to a misdemeanor. (Meyer, supra, 247 Cal.App.2d at p. 140; In re
Griffin, supra, 67 Cal.2d at p. 347, fn. 3.)
                                       DISPOSITION
       The judgment is reversed and remanded to the superior court for further
proceedings on defendant’s motion to reduce his conviction pursuant to section 17,
subdivision (b).




                                               5.